Case 1:20-mc-00212-AJN Document 31-23 Filed 06/26/20 Page 1 of 3




              Exhibit 23
                                                  Case 1:20-mc-00212-AJN Document 31-23 Filed 06/26/20 Page 2 of 3

                                                                         See Coronavirus legislation                    Get Coronavirus guidance from GOV.UK
          Coronavirus                                                        on legislation.gov.uk              Additional advice for Scotland | Wales | Northern Ireland

legislation.gov.uk



                                                                                                                                                                                 Cymraeg


Home        Understanding Legislation             EU Legislation and UK Law           Browse Legislation   Changes To Legislation                       Search Legislation


 Title:                                                    Year:            Number:                Type: All UK Legislation (excluding originating from the EU)              Search

                                                                                                                                                                  Advanced Search


     Fraud Act 2006
     UK Public General Acts          2006 c. 35    Fraud     Section 2


 Table of Contents               Content          Explanatory Notes             More Resources

                                                                                 Previous: Provision       Next: Provision                                Plain View     Print Options

                                                                                 Changes over time for: Section 2




          15/01/2007




 Changes to legislation: There are currently no known outstanding effects for the Fraud Act 2006, Section 2.


 2                    Fraud by false representation
                (1)      A person is in breach of this section if he—

                               (a)     dishonestly makes a false representation, and
                                                  Case 1:20-mc-00212-AJN Document 31-23 Filed 06/26/20 Page 3 of 3
                             (b)    intends, by making the representation—

                                            (i)    to make a gain for himself or another, or

                                           (ii)    to cause loss to another or to expose another to a risk of loss.

              (2)      A representation is false if—

                             (a)    it is untrue or misleading, and

                             (b)    the person making it knows that it is, or might be, untrue or misleading.

              (3)      “Representation” means any representation as to fact or law, including a representation as to the state of mind of—
                             (a)    the person making the representation, or

                             (b)    any other person.

              (4)      A representation may be express or implied.

              (5)      For the purposes of this section a representation may be regarded as made if it (or anything implying it) is submitted in any form to any system or device designed to
                       receive, convey or respond to communications (with or without human intervention).



                                                                Previous: Provision            Next: Provision

                                                                                                                                                                                Back to top
       Help     About Us       Site Map     Accessibility     Contact Us      Privacy Notice      Cookies


           All content is available under the Open Government Licence v3.0 except where otherwise stated. This site additionally contains content derived from EUR-   © Crown and database right
Lex, reused under the terms of the Commission Decision 2011/833/EU on the reuse of documents from the EU institutions. For more information see the EUR-Lex public
statement on re-use.
